Citation Nr: 1001318	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-46 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran asserts that service connection is warranted for 
bilateral hearing loss, tinnitus, and COPD.  Specifically, in 
regard to his bilateral hearing loss and tinnitus, the 
Veteran contends that he was exposed to noise while 
performing his duties as a radioman during service.  
Additionally, in regard to his COPD, the Veteran contends 
that this condition was caused by his exposure to asbestos 
while onboard the U.S.S. Grosbeak, U.S.S. Pandemus, and the 
U.S.S. Princeton, as the pipes and other areas of these ships 
were fitted with asbestos.  

At the outset, the Board notes that the Veteran's service 
treatment records have not been associated with the claims 
file.  In this regard, the Board acknowledges that, in June 
2008, the RO requested that records regarding the Veteran's 
in-service exposure to asbestos be obtained; however, to 
date, no request has been made for the Veteran's service 
treatment records.  As such, on remand, efforts should be 
taken to obtain a complete copy of the Veteran's service 
treatment records.

Additionally, the Veteran has reported that he was treated at 
the Lake City VA medical center from 2002 to 2003, and that 
records from this treatment support his service connection 
claims.  However, to date, no records from the Lake City, 
Florida, VA Medical Center have been associated with the 
claims file.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board 
has no discretion and must remand this claim to obtain the 
Veteran's complete VA treatment records.  

To date, the Veteran has not been provided with a VA medical 
examination assessing the etiology of his COPD.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, there is evidence of record 
indicating that the Veteran may have been exposed to asbestos 
during service, and current evidence of COPD.  Therefore, the 
Board finds that a medical opinion regarding the etiology of 
the Veteran's COPD is necessary to make a determination in 
this case.  

Additionally, to date, the Veteran has not been not been 
provided with a VA medical examination regarding his 
bilateral hearing loss and tinnitus.  In this regard, the 
Board notes that the Veteran is competent to report the 
symptoms of hearing loss and tinnitus.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that 
which the witness has actually observed and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, under VA regulations, impaired hearing is 
only considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

In this case, although the Veteran has provided competent 
evidence of the symptoms of hearing loss and has reported a 
continuity of symptomatology since service, no audiological 
test results are of record confirming that the Veteran in 
fact has hearing loss in accordance with VA standards.  As 
such, a VA audiological examination is necessary for the 
Board to determine whether the Veteran has a hearing 
disability under VA standards, and to determine if any 
hearing loss and/or tinnitus present, is related to service.  
See 38 U.S.C.A. § 5103A (d) (West 2002) (VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the 
National Personnel Records Center 
and/or any other indicated agency, and 
request copies of the Veteran's 
complete service treatment records.

2.  The RO/AMC shall make arrangements 
to obtain a complete copy of the 
Veteran's treatment records for 
bilateral hearing loss, tinnitus, and 
COPD from the VA Medical Centers in 
Lake City, Florida, and Gainesville, 
Florida, dated from 2002 forward.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination regarding his lung 
disorder.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe and 
diagnose all current lung disabilities 
found to be present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
diagnosed lung condition, including 
COPD, had its onset during active 
service or is related to any in-service 
disease, event, or injury, including 
exposure to asbestos while onboard the 
U.S.S. Grosbeak, U.S.S. Pandemus, and 
the U.S.S. Princeton.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  The RO/AMC shall schedule the 
Veteran for a VA audiological 
examination.  The examiner should be 
provided with and review the Veteran's 
claims folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any hearing loss and/or 
tinnitus present had its onset during 
active service or is related to any in-
service disease, event, or injury, 
including noise exposure as a radioman 
during service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



